Name: Council Regulation (EEC) No 3061/78 of 19 December 1978 amending Regulation (EEC) No 1544/69 on the tariff treatment applicable to goods contained in travellers' personal luggage
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366/328 . 12. 78 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3061/78 of 19 December 1978 amending Regulation (EEC) No 1544/69 on the tariff treatment applicable to goods contained in travellers' personal luggage Article 1 ( 1 ) of Regulation (EEC) No 1544/69 at 40 European units of account and the amount provided for in Article 1 (2) at 20 European units of account ; Whereas, however, in order to prevent possible false interpretation, it must be expressly stated that relief from common customs duty is available only to travellers coming from a third country, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Article 1 ( 1 ) of Council Regulation (EEC) No 1544/69 of 23 July 1969 on the tariff treatment appli ­ cable to goods contained in travellers' personal luggage (3 ) provides that goods contained in travellers' personal luggage shall be exempt from common customs duties if the imported goods have no commer ­ cial character ; Whereas the total value of the goods covered by the exemption must not exceed 25 units of account per person ; whereas Article 1 (2) of Regulation (EEC) No 1544/69 allows Member States to reduce this exemp ­ tion to 10 units of account for travellers under 15 years of age ; Whereas with effect from 1 January 1979 sums expressed in units of account in legal acts adopted in the customs sphere must be expressed in European units of account ; Whereas this adaptation should not have the effect of reducing the amount in national currency resulting from the conversion of the amounts currently eligible for exemption ; Whereas the opportunity offered by this adaptation should also be used to take account of the measures for the benefit of travellers recommended by the specialized international organizations, and in parti ­ cular those contained in Annex F (3) to the Interna ­ tional Convention on the simplification and harmoni ­ zation of customs procedures, concluded under the auspices of the Customs Cooperation Council , to which the European Economic Community and its Member States are Contracting Parties ; Whereas this two-fold objective may be achieved by fixing the amount of the exemption provided for in A rticle 1 The text of Article 1 of Regulation (EEC) No 1544/69 is hereby amended as follows : (a) Paragraph 1 shall be replaced by the following : ' 1 . Goods contained in the personal luggage of travellers coming from third countries shall be exempt from common customs duties if the imported goods have no commercial character and the total value of the goods does not exceed 40 European units of account per person . For the purposes of this Regulation, "personal luggage" shall mean the whole of the luggage which a traveller is in a position to submit to the customs authorities upon his arrival , as well as luggage which he submits later to the same author ­ ities, subject to proof that such luggage was regis ­ tered as accompanied luggage, at the time of his departure, with the company which has been responsible for conveying him . The definition of "personal luggage" shall not cover portable containers containing fuel . However, for each means of motor transport a quantity of fuel not exceeding 10 litres shall be admitted duty free in such a container, without prejudice to national provisions governing the possession and transport of fuel .' (b) Paragraph 2 shall be replaced by the following : '2 . Member States may reduce this exemption to 20 European units of account for travellers under 15 years of age .' (c) In paragraph 3 , '25 units of account' shall read '40 European units of account'. ( ») OJ No C 261 , 6 . 11 . 1978 , p. 45 . (2 ) Opinion delivered on 19 October 1978 (not yet published in the Official Journal). (3) OJ No L 191 , 5 . 8 . 1969, p. 1 . No L 366/4 Official Journal of the European Communities 28 . 12. 78 pean units of account in national currency if, at the time of the annual adjustment referred to in the first subparagraph of Article 2 (2) of Council Regulation (EEC) No 2779/78 of 23 November 1978 applying the European unit of account (EUA) to legal acts adopted in the customs sphere ( 1 ), the conversion of these amounts leads, before the rounding off provided for in paragraph 1 , to an alteration of less than 5 % in the exchange value denominated in national curren ­ cies . Article 2 Article 2 (2) of Regulation (EEC) No 1544/69 shall be replaced by the following : '2 . Travellers under 17 years of age shall not qualify for any exemption in respect of the goods referred to in paragraph 1 (a) and (b).' Article 3 Article 8 of Regulation (EEC) No 1544/69 shall be replaced by the following : 'Article 8 1 . Member States may round off the sums resulting from the conversion into national currency of the amounts provided for in Article 1 . 2. Member States may maintain unchanged the exchange value of the amounts of 40 and 25 Euro ­ ( ¢) OJ No L 333, 30 . 11 . 1978 , p. 5 .' Article 4 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1978 . For the Council The President H.-D. GENSCHER